Citation Nr: 0635855	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-25 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension.  

2.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1966 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The case was last before the Board in 
February 2006, when it was remanded for further development 
which has not been completed.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND


As a matter of law, remands by the Board confer on the 
claimants a right to complete compliance with the Board's 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  In this case, several of the Board's remand 
instructions have not been completed.  

In the February 2006 remand, the Board noted that the 
appellant had moved from Chicago to Georgia and had named the 
Georgia Department of Veterans Services (DVS) as his 
representative in this appeal, revoking his prior appointment 
of the Disabled American Veterans (DAV) as his 
representative.  The AMC was therefore directed to take 
appropriate action to formally appoint the Georgia DVS as the 
representative in this appeal.  This action has not been 
accomplished, since VA still lists DAV as the appellant's 
representative and that organization has continued to make 
presentations in support of the present appeal.  

More significantly, the Board also directed in the February 
2006 remand that the appellant be accorded a comprehensive VA 
examination, complete with nexus opinion.  The appellant 
failed to report for this examination because the 
notification letter was mailed to an out-of-date address on 
[redacted], rather than to a later reported address on [redacted] 
[redacted], which is also currently listed as his address 
of record.  Likewise, the supplemental statement of the case 
issued to the appellant in July 2006, including the only 
notice to the appellant of his failure to report for the June 
2006 VA examination, was mailed to the same out-of-date 
address.  The appellant later wrote in August 2006 to report 
that he had never received the supplemental statement of the 
case, which was eventually returned by the Post Office as 
undeliverable.  In returning this document, the Post Office 
referenced still another address on Old [redacted] in 
another ZIP code.  Considerations of due process, as well as 
the Stegall holding, require a remand of this appeal in order 
to correct these serious notice deficiencies.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, DC) for the following further actions:  

1.  The AMC or the RO should first 
contact the appellant's current 
representative, the Georgia DVS, in order 
to discover the appellant's current 
address; the AMC or the RO should also 
take all appropriate action to formally 
list that service organization as the 
appellant's representative in this 
appeal.  Any necessary further action 
should be undertaken to obtain the 
appellant's current address.

2.  After the appellant's current address 
has been ascertained, the AMC or the RO 
should issue a letter to the appellant 
providing him with the notice required 
under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) pertaining to the current 
claims, to include notice that the 
appellant should submit any pertinent 
evidence in his possession, especially 
information as to all post-service 
treatments for chronic hypertension.  
This notice should also include an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

4.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

5.  The AMC or the RO should next 
schedule the appellant for VA examination 
in order to determine the etiology, 
nature, and current severity of his 
chronic hypertension and service-
connected PTSD.  All indicated tests and 
studies, including psychological testing, 
should be accomplished and the clinical 
findings reported in detail.  The claims 
file should be made available to the 
examiner(s) for review of pertinent 
documents therein and the examination 
report(s) should reflect that such a 
review was undertaken.

The VA examiner(s) should also prepare a 
written medical opinion, based upon a 
review of all of the material in the 
claims file, as to whether it is at least 
as likely as not (i.e., probability of 
50 percent or greater) that the 
appellant's chronic hypertension had its 
onset during active service or otherwise 
originated during such service; became 
manifest to a compensable degree within 
one year of such active service; is in 
any way causally related to such active 
service; is etiologically related to the 
service-connected PTSD; or has increased 
beyond its natural progression secondary 
to the service-connected PTSD.  

The examiner(s) should comment upon 
industrial impairment due to each 
disorder.

The rationale for all opinions expressed 
should also be included.  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


